Citation Nr: 0507275	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to April 
1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in March 2003, and a 
substantive appeal was received in April 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a hearing at the RO, however, 
through his representative he withdrew his request in 
December 2003.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is the 
veteran's hypertension otherwise related to service. 

2.  The veteran's hypertension is not causally related to his 
service-connected PTSD, nor has his hypertension permanently 
increased in severity due to his PTSD. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004). 

2.  Hypertension is not proximately due to or the result of 
the veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2002 
RO letter, the September 2002 rating decision, and the March 
2003 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
June 2002 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the June 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in June 2002, prior to the RO's decision to deny 
the claim in September 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and a VA examination with etiology opinion.  
Since the appellant was afforded a VA examination with 
opinion in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  While the veteran's 
claim was pending on appeal, he submitted a VA psychiatrist's 
letter indicating he understood his right to continue to 
submit evidence.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service medical records do not show hypertension.  At the 
time of discharge examination in April 1971, blood pressure 
was reported as 120/20; there was no diagnosis of 
hypertension.  Post-service medical records also show that 
hypertension was not manifested for a number of years after 
service.  In this regard, the Board notes that a reserve 
examination report dated in February 1975 shows that the 
veteran expressly denied high or low blood pressure at that 
time.  His blood pressure was recorded as 130/80, and there 
was no diagnosis of hypertension.  Likewise, a March 1983 VA 
examination for an unrelated disorder shows a blood pressure 
reading of 130/80 at that time.  There is no basis for 
finding that service connection is warranted as having been 
manifested during service or within a year of discharge from 
service.  In fact, the veteran does not appear to argue as 
such.  Instead, his main contention is that his hypertension 
is causally related to his service-connected PTSD. 

Hypertension is noted on VA treatment records from October 
1998 up through 2003.  The veteran submitted a December 2003 
letter from VA staff psychiatrist, Frank L. Giordano, M.D.  
Dr. Giordano explained that the veteran was diagnosed with 
hypertension by his primary care physician and started on 
fosinopril of 10 mg a day.  Dr. Giordano noted that the 
veteran has frequent nightmares where he wakes up in sweat 
with his heart pounding.  When the veteran takes his blood 
pressure during these periods of time the readings are 
elevated, but return to a baseline level within a few hours.  
Dr. Giordano opined that the veteran's PTSD symptoms are 
causing "transitory elevations."  Dr. Giordano continued 
that it "is less well known if chronic emotional problems 
like PTSD can actually cause hypertension in a susceptible 
individual, albeit they can certainly worsen it."

The veteran underwent a VA examination for heart and 
hypertension in August 2004.  The examiner noted that the 
veteran was prescribed 10 mg of lisinopril a day.  The 
veteran recorded that he did have family members who had 
heart disease and hypertension.  The veteran admitted to 
smoking for eight years, although he quit in 1977.  The 
examiner noted that a stress test was done in 2002 and the 
cardiologist recorded that the veteran had excellent exercise 
tolerance for his age.  The examiner recorded a sitting blood 
pressure of 135/80, standing blood pressure of 130/75, and 
lying down blood pressure of 120/70.  The veteran's heart 
rate was 76 beats per minute.  The examiner found that his 
heart was of regular rate and rhythm with no apparent murmur 
and no rubs.  The examiner diagnosed PTSD and hypertensive 
cardiovascular disease manifested by coronary artery disease 
with preserved left ventricular ejection fraction with status 
post angioplasty and stend placement found.  

The VA examiner opined upon review of all the veteran's 
medical records that the "veteran's hypertension is not 
secondary to his PTSD."  The examiner explained that this 
was based upon a predisposition for hypertension is the 
strongest factor especially since the veteran has a family 
history of hypertension.  The examiner also opined that the 
veteran's hypertension was not made worse by his PTSD as the 
veteran is on a low dose of blood pressure medication, his 
blood pressure is well controlled, and he does not have any 
signs of hypertensive nephrosclerosis or renal failure.    

In a March 2003 letter received with his substantive appeal 
the veteran alleges that his high blood pressure occurred as 
a result of the nightmares he began having 19 or 20 years 
ago.  These symptoms of PTSD he believes caused his 
hypertension.  However, the veteran is not a trained medical 
professional and is not qualified to give medical opinions.  
Medical diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the medical examiner at the VA heart and 
hypertension specifically found that these nightmares did not 
cause his hypertension and even the psychiatrist acknowledged 
it was unlikely.    The psychiatrist explained that is was 
not known if emotional problems could cause hypertension.  

The VA psychiatrist explained in his letter that the veteran 
had elevated blood pressure readings just after a panic 
attack that resolved to more baseline readings within a few 
hours.  However, there is no evidence that these brief 
elevated readings have aggravated the veteran's hypertension.  
In fact, the August 2004 examiner found that the veteran's 
hypertension is mild and well controlled.  Although, the 
psychiatrist also stated that chronic emotional problems can 
worsen hypertension, the medical examiner of the veteran's 
heart and hypertension specifically found PTSD did not worsen 
the hypertension in his case.  In other words, the examiner's 
opinion is against a finding of aggravation by the PTSD.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
Dr. Giordano has reported transitory elevations of blood 
pressure due to PTSD symptomatology.  However, such temporary 
rises in blood pressure do not appear to represent any 
permanent worsening of the underlying hypertension.  
Temporary flare-ups of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

The Board finds that the August 2004 VA medical examiner's 
opinion should be given great weight.  The examiner noted 
that an extensive review of the claims file was accomplished 
in connection with the examination.  The examiner also set 
forth a detailed rationale for all opinions expressed, and 
the opinions appear to be supported by the totality of the 
medical evidence of record.  The Board understands the 
veteran's contention that his hypertension was caused by or 
aggravated by his PTSD.  However, questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


